                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case No. 1:20-cr-20154
v.
                                                              Honorable Thomas L. Ludington
DALE ALLEN FORD,                                              Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
ACCEPTING DEFENDANT’S PLEA OF GUILTY, AND TAKING THE RULE 11 PLEA
                AGREEMENT UNDER ADVISEMENT

       On May 27, 2020, a superseding information was filed against and Defendant was indicted

on one count of assault by striking, beating or wounding. ECF No. 21. On June 2, 2021, United

States Magistrate Judge Patricia T. Morris conducted a plea hearing pursuant to Defendant Ford’s

consent. Magistrate Judge Morris issued her Report on June 7, 2021 and recommended that this

Court accept Defendant’s plea of guilty. ECF No. 25.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the Report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 25, is ADOPTED.
       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 23, is taken UNDER ADVISEMENT.


Dated: June 30, 2021                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge
